Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 11-20) in the reply filed on 9/22/22 is acknowledged.  The traversal is on the ground(s) that “the apparatus and method of use are closely related; both classifications E21B33/00 and E21B33/14 will contain similar art; and it would not be an undue burden on the Examiner to review the art.”  This is not found persuasive because restrictions are proper when claimed inventions are drawn towards distinct statutory categories. Furthermore, “closely related” claimed inventions are not necessary “an undue burden on the Examiner to review the art.” 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 11, 13, 15, and 20 are objected to because of the following informalities: 	Line 5 of claim 11 should end with “and.” 	On line 2 of claim 13 and on line 4 of claim 20, the Applicant should place a comma after “0.7” since claims 14 and 20 also recite ranges but in those instances an Oxford comma was included. In the interest of maintaining consistency in the claims, one grammar style must be selected.
On line 6 of claim 15, “having selectively...” should be “having a selectively...”
Line 7 of claim 15 should end with “and.” 	Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Anazi (US 2013/0248187). 	With respect to independent claim 11, Al-Anazi discloses a method of cementing an annulus exterior to a perforated region of casing in an oil or gas well (Abstract, [0009], [0025] and Fig. 8), the method comprising:
a. delivering to the perforated region a cementing tool in a first configuration in which it has a first outer diameter (Abstract, [0009], [0025] and Fig. 8);
b. reconfiguring the tool to have a second, larger, outer diameter (Abstract, [0009], [0025] and Fig. 8); and
	c. delivering cement from the cementing tool through perforations in the casing and into the exterior annulus (Abstract, [0009], [0025] and Fig. 8).
Regarding claim 11, Al-Anazi discloses a method of cementing in an oil or gas well (Abstract and [0009]). However, he fails to expressly disclose wherein the well is “to be abandoned,” as instantly claimed. The Office considers it established and well known in the art that cement injected into an oil or gas well is employed in wells for abandoning the well. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the injected cement for “shut-off treatment” may alternatively be employed to abandon the well, as this technique is well known in the art and amounts to nothing more than the simple substitution of one known equivalent technique for another, used for a comparable device in a comparable situation. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless it actual application is beyond his or her skill... [A] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 1396. Furthermore, employing the technique in a “well to be abandoned” is language solely recited in the preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
With respect to depending claim 12, Al-Anazi discloses wherein the reconfiguration of the tool is actuated by pressure of cement being supplied to the tool (Abstract, [0009], [0025] and Fig. 8).
 	With respect to depending claim 13, Al-Anazi discloses wherein the second diameter is smaller than the diameter of the casing (Abstract, [0009], [0025] and Fig. 8). Although silent to wherein the second diameter is “about 0.1, 0.2, 0.25, 0.3, 0.4, 0.5, 0.6, 0.7 and 0.75 inches smaller than the drift diameter of the casing,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the diameter as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Moreover, selecting the dimension as claimed would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention since the claimed dimension amounts to nothing more than scaling up or down of the disclosed device and a device having the claimed dimensions would not perform differently than the prior art device In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).   Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). 	
	 With respect to depending claim 14, Al-Anazi discloses wherein the first diameter is smaller than the diameter of the casing (Abstract, [0009], [0025] and Fig. 8). Although silent to wherein the first diameter is “about 1, 1.5, 2, 2.5, 3, 3.5, and 4.0 inches smaller than the drift diameter of the casing,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the diameter as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Moreover, selecting the dimension as claimed would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention since the claimed dimension amounts to nothing more than scaling up or down of the disclosed device and a device having the claimed dimensions would not perform differently than the prior art device In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).   Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). 	
 With respect to independent claim 15, Al-Anazi discloses a method of cementing an annulus exterior to a perforated region of casing in an oil or gas well (Abstract, [0009], [0025] and Fig. 8), the method comprising:
a. delivering to the perforated region a cementing tool comprising: a generally cylindrical body with an interior void; at least one nozzle aperture formed in the body for passing cement from the interior void to an exterior of the body; the body, or a portion of it, having a selectively adjustable outer diameter (Abstract, [0009], [0025] and Fig. 8);
b. increasing the outer diameter of the body or the adjustable portion thereof (Abstract, [0009], [0025] and Fig. 8); and
	c. delivering cement from the cementing tool through perforations in the casing and into the exterior annulus (Abstract, [0009], [0025] and Fig. 8).
Regarding claim 15, Al-Anazi discloses a method of cementing in an oil or gas well (Abstract and [0009]). However, he fails to expressly disclose wherein the well is “to be abandoned,” as instantly claimed. The Office considers it established and well known in the art that cement injected into an oil or gas well is employed in wells for abandoning the well. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the injected cement for “shut-off treatment” may alternatively be employed to abandon the well, as this technique is well known in the art and amounts to nothing more than the simple substitution of one known equivalent technique for another, used for a comparable device in a comparable situation. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless it actual application is beyond his or her skill... [A] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 1396. Furthermore, employing the technique in a “well to be abandoned” is language solely recited in the preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 	With respect to depending claim 16, Al-Anazi discloses wherein at least one nozzle aperture is formed in a portion of the body having the selectively adjustable outer diameter (Abstract, [0009], [0025] and Fig. 8). 	With respect to depending claim 17, Al-Anazi discloses wherein the body or the selectively adjustable portion thereof is designed to change its diameter in response to fluid pressure in the interior void (Abstract, [0009], [0025] and Fig. 8). 	With respect to depending claim 18, Al-Anazi discloses wherein the body or the selectively adjustable portion thereof is designed to increase its diameter in response to a positive pressure difference between the interior void and the exterior of the body, and to reduce its diameter automatically in the absence of the positive pressure difference (Abstract, [0009], [0025] and Fig. 8). 	With respect to depending claim 20, Al-Anazi wherein the body or the selectively adjustable portion thereof has a first diameter and a second diameter (Abstract, [0009], [0025] and Fig. 8). Although silent to wherein the first diameter is “about 1, 1.5, 2, 2.5, 3, 3.5, and 4.0 inches smaller than the drift diameter of the casing” and the second diameter is “about 0.1, 0.2, 0.25, 0.3, 0.4, 0.5, 0.6, 0.7 and 0.75 inches smaller than the drift diameter of the casing,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the diameters as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Moreover, selecting the dimensions as claimed would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention since the claimed dimension amounts to nothing more than scaling up or down of the disclosed device and a device having the claimed dimensions would not perform differently than the prior art device In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).   Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Anazi (US 2013/0248187- cited above) in view of Parent et al. (US 6,581,682).
 	With respect to depending claim 19, Al-Anazi discloses an inflatable packer for sealing an annular space around a pipe in a borehole (Abstract, [0009], [0025], and Fig. 8). However, he fails to expressly disclose wherein the inflatable packer comprises a plurality of rigid elements alternating with flexible elements around the circumference, as instantly claimed. Parent teaches an inflatable packer for sealing an annular space around a pipe in a borehole, wherein the inflatable packer comprises a plurality of rigid elements alternating with flexible elements around the circumference (Abstract and Figs. 2, 4, and 9). Replacing the inflatable packer disclosed by Al-Anazi with the inflatable packer taught by Parent is but a simple substitution of one known inflatable packer for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Basso (US 5,967,229) teaches a method and device for injecting cement comprising an expanding cementing tool.
 	Akinlade et al. (US 2005/0011678) teaches a method and device for injecting cement comprising an expanding cementing tool.
 	Coone (US 4,892,144) teaches an inflatable packer comprising rigid and flexible material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



/AVI T SKAIST/Examiner, Art Unit 3674